Montgomery, J.
Respondent was convicted of an indecent assault upon a female child under the age of *34714 years. The name of the mother of the girl claimed to have been assaulted^appeared upon the information, and respondent, on the trial, after the people had rested their case, asked to have her placed upon the stand. The witness' was present in court, and the court stated to the prosecutor: “You are not called upon to examine her; but, if the defense desires her, I think the prosecution should have her here, so she can be produced.” We think no error was committed in declining to require the prosecution to swear the witness. Counsel refer to the case of People v. Deitz, 86 Mich. 430; but in that case the witness was a res gestee witness. See Wellar v. People, 30 Mich. 22; People v. Kindra, 102 Mich. 150; People v. Wright, 90 Mich. 362.
Complaint is made of language employed by the prosecutor, which need not be set out at length. It is sufficient that the court immediately stated, in the presence of the jury, that the language should not have been used, and it was not of such a nature as, in view of this statement of the court, we think, worked any prejudice with the jury. See People v. Gosch, 82 Mich. 22; People v. Hess, 85 Mich. 128; People v. Case, 105 Mich. 92.
The conviction will be affirmed.
The other Justices concurred.